Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 1 of 15 PageID: 1951




                   BARKER, GELFAND, JAMES & SARVAS
                                                                Attorneys at Law
                                                           A Professional Corporation

          Atlantic County Office:                             A. Michael Barker *                       Burlington County Office:
               210 New Road                                                                                 1 Eves Drive, Suite 111
                                                              Todd J. Gelfand m‘
         Linwood Greene - Suite 12                                                                     Marlton, New Jersey 08053
                                                              Vanessa E. James “
        Linwood, New Jersey 08221                                                                              (609) 601-8677
              (609) 601-8677
                                                              Jeffrey P. Sarvas                          (609) 601-8577 - Telefax
          (609) 601-8577 - Telefax                                                                 E-Mail: TGelfand@BarkerLawFirm.net
                                                              Greg DiLorenzo                           By Appointment Only
                                                              Adam E. Barker
                                                                                                        Gloucester County Office:
    * Certified By the Supreme Court of                                                                      91 Circle Avenue
      New Jersey as a Civil Trial Attorney                                                             Pitman, New Jersey 08071
   ** Licensed to Practice in Pennsylvania              Website: www.barkerlawfirm.net                        (856) 244-1854
   ►► Association of Workplace Investigators -         e-mail: AMBarker® BarkerLawFirm.net          Email: VJames@BarkerLawFirm.net
   Certificate Holder
                                                                                                      By Appointment Only
                                                                                                                            Please reply to
                                                                                                           ATLANTIC County Office
                                                           July 12,         2021

 The Honorable Renee Marie Bumb, U.S.D.J.
 United States District Court
 District of New Jersey/ Camden Vicinage
 Mitchell H. Cohen US Courthouse
 One John F. Gerry Plaza
 Camden, New Jersey 08101

  Re:                   Audra Capps v. City of Millville, et al.
                        Civil Action Number: 1:19-cv-12002-RMB-AMD

                        Tanika Joyce v. City of Millville, et. al.
                        Civil Action Number: 1:20-CV-01118-RMB-AMD

  Dear Judge Bumb:

            Defendants                  Farabella,              Orndorf,           and       the    City       of     Millville

  submit         this          letter            brief       in    reply      to     Plaintiffs'             opposition               to

  Defendants'                motion              for     reconsideration.                Defendants            will       briefly

  address just a few points raised by Plaintiff.




                                                                       1
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 2 of 15 PageID: 1952



 1.      Plaintiffs'    introductory comments


         Defendants     have        every    right      to     raise   every        meritorious

 defense against the imposition of legal liability. Also, the moving

 Defendants did not waive their qualified immunity defense because

 they      "subjected       themselves           to    the     discovery         process"       and

 "voluntarily engaged" in discovery.                   It is not the practice in this

 Court for all discovery to be stayed pending decisions on motions

 to     dismiss.   Defendants        have     been     proceeding      in       good   faith,    in

 accord with prior discovery rulings in this District and rulings

 of the U.S.M.J.       for this case.


 2.        Qualified immunity for Chief Farabella

         Defendants     are    not     "re-hashing"           arguments      that      have    been

 addressed in full.          Defendants are raising issues which appear to

 have been overlooked by the Court.                     This    Court's      opinion denying

 the moving Defendants' motion to dismiss did not fully address the

  qualified    immunity       arguments       raised by        Defendants        Farabella      and

 Orndorf.

         Although     the   Court      addressed        and    conceded         that   there    are

  "uncertainties about the applicability of supervisory liability in

  any § 1983 action, and particularly in cases concerning the Fourth

 Amendment,"       (ECF 80     at p.      15),    this Court made a legal error by

  not    addressing    why or       how     those     uncertainties        do    not   result    in

  qualified    immunity       for    Farabella.        The    case   law    cited throughout




                                                  2
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 3 of 15 PageID: 1953




 Plaintiffs'       opposition highlights all the uncertainties regarding

 supervisory liability.         Plaintiff even goes so far as to point out

 the    seemingly    contrary    opinions          from   the    Tenth   Circuit     decided

 just    two months    apart    back    in    2010,       with   Supreme     Court   Justice

 Gorsuch having authored one of those opinions,                     while serving as a

 circuit court judge, an opinion that supports Farabella's position

 here.

         In the context of the Fourth Amendment excessive use of force

 cases sub judice,         it would be an understatement to say the scope

  of   supervisory    liability was          and    is    debatable.     The    comments   to

 Model     Civil    Jury    Charge     4.6.1       (Section      1983    -     Liability   in

  Connection with the Actions of Another - Supervisory Officials),

  state:


         It is not yet clear what Iqbal's implications are for
         the   theories     of      supervisors'   liability   that   had
         previously been in use in the Third Circuit. A theory of
         liability based on the supervisor's direction to a
         subordinate    to      take    the action   that violates    the
         plaintiff's    rights        would   seem  viable  after   Iqbal
          (subject to a caveat [...] concerning levels of scienter) ;
         such a theory is reflected in the first of the three
         alternatives stated in Instruction 4.6.1. The second and
         third alternatives          stated in Instruction 4.6.1,      by
         contrast,   may be more           broadly  affected by   Iqbal.
         Versions of those alternative theories - a knowledge-
         and acquiescence theory and a deliberate-indifference
         theory - were invoked by the plaintiff and the dissenters
         in Iqbal; accordingly, the Iqbal majority's conclusion
         that the plaintiff had failed to state a claim, coupled
         with the majority's statements            concerning the non­
         existence of vicarious liability, might be read to cast
         some    question        on    the   viability   of  those    two
         alternatives.     [...]    Pending further guidance from the
         Supreme Court or the court of appeals, the Committee


                                               3
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 4 of 15 PageID: 1954




         decided  to   alert  readers  to  these issues  without
         attempting to anticipate the further development of the
         law in this area. In determining whether to employ some
         or all portions of Instruction 4.6.1, courts should give
         due attention to the implications of Iqbal for the
         particular type of claim at issue. (Emphasis added).


 See also,        Ziglar v.        Abbasi,        137       S.   Ct.     1843,    1868     (2017)   ("When

 the     courts    are     divided        on    an     issue      so     central    to     the    cause   of

 action alleged,            a    reasonable          official          lacks     the notice       required

 before imposing liability."),                       citing,           Wilson v.    Layne,       526 U.   S.

  603,    618     (1999)        ("it    would     be    'unfair'          to     subject     officers     to

 damages liability when even                    'judges ... disagree'").

         Plaintiffs suggest Farabella argues he had to be physically

  involved in the arrest of Plaintiffs for supervisory liability to

  apply;        however,        that      has        never        been        Farabella's        position.

  Farabella has articulated that he could be liable if he directed

  or ordered Dixon to violate Plaintiffs' rights, or if he knew Dixon

  was    violating         Plaintiffs'          rights           and    acquiesced       or      failed   to

  intervene.       Farabella            has    never        argued       that     Plaintiffs'       claims

  against        him     were          sounding        merely           for     respondeat        superior

  liability. Rather, Farabella has argued Plaintiffs' claims against

  him     sounded       for       "Monell"           liability           based     on    a      deliberate

  indifference to a custom, pattern, or practice. "Monell" liability

  does not require personal involvement in the underlying violation,

  supervisory          liability does,            per       the    Supreme       Court     in    Rizzo    and

  Iqbal,    as well as the Second Circuit in Tangreti v. Bachmann,                                        983




                                                        4
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 5 of 15 PageID: 1955




 F.3d       609,    618-19       (2d Cir.        2020),       the    Sixth Circuit         in   Jones   v.

 Sandusky Cty.,            541 F. App' x 653,                666   (6th Cir.     2013),    and Justice

 Gorsuch       in       Porro    v.   Barnes,        624      F.3d    1322,      1327-28    (10th    Cir.

 2010). Even when the Third Circuit upheld supervisory liability in

 the Eighth Amendment context only,                            Justice Hardiman dissented to

 that holding in Barkes v.                   First Corr. Med.,              Inc.,    766 F.3d 307       (3d

 Cir.       2014), stating,           "In light of Iqbal, we must also overrule the

  framework we adopted for supervisory liability claims in Sample. "

  Id.    at 341.

            Plaintiff argues              that     "sufficient        time has       passed with the

  applicable Third Circuit precedents                              in place that higher-ranking

 police officials should at this point be deemed to be on notice of

  federal precedent which is binding upon them and their conduct in

 New Jersey."            (ECF 87, p.         6).    That argument is entirely unavailing

  since      Plaintiff          and   this       Court       have    not    cited     a   single     Third

  Circuit case that has applied the "Monell" standard of liability

  to    a    supervisor         in    a    Fourth     Amendment         excessive         use   of   force

  context,         in any opinion denying qualified immunity.                              If Plaintiff

  is arguing that police officials should be on notice that they can

  be    sued       in   their     "official"         capacities            for   being     deliberately

  indifferent to a custom,                   pattern,         or practice,          then Plaintiff is

  correct. However,              no police official is on notice of exposure for

 personally liable for that same conduct since there is no precedent

  that      states      as much.          Even the Third Circuit's                  jury instructions



                                                         5
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 6 of 15 PageID: 1956




 comment      on   that        uncertainty.      Moreover,          this   District previously

 afforded a supervisory defendant qualified immunity for the                                      same

 reason Farabella is articulating.                      See,       Castellani v.     City of Atl.

 City,    No.    13-5848        (JBS/AMD),     2017 U.S.           Dist.   LEXIS 113599,     at *54

  (D.N.J.       July     20,     2017).    ("In    the     alternative,          Defendant        Hall

 asserts        qualified         immunity,       and     Plaintiff          does    not    oppose.

  Plaintiff        has    not     established      that        Defendant      Hall    violated       a

  clearly established constitutional right, as he has not identified

  a case where a supervisor acting under similar circumstances as

  Hall was held to have violated the Fourth Amendment.")                                   (emphasis

  added).

         Plaintiff points out that Judge Hillman also recently ruled

  against     Farabella in the Cottman case,                       following suit with Judge

  Bumb in the cases sub judice. However, for reasons similar to those

  supporting the moving Defendants'                     motion sub judice,           Farabella is

  pursuing a motion for reconsideration in the Cottman case as well.

  The    Third     Circuit       has,     on   several     occasions,         acknowledged         the

  questionable state of supervisory liability,                             but has not ruled on

  it.   Moreover,        as     noted   supra.,    several other             jurisdictions        have

  ruled on the issue and determined the supervisory liability theory

  is    not   actionable         in   circumstances        where       the   supervisor      is    not

  involved in the challenged underlying conduct. It is most certainly

  not    clearly         established       law    that         a    supervisor      can    be     held




                                                   6
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 7 of 15 PageID: 1957




 individually liable for the actions of a subordinate based on an

 alleged deliberate indifference to a custom, pattern, or practice.

         Additionally,        applying the deliberate                     indifference            standard

 to an individual capacity supervisor claim in a Fourth Amendment

  case is contrary to the Third Circuit's holding in Barkes.                                           Barkes

  applied     the     deliberate      indifference                 standard        to        supervisors

 because     deliberate       indifference             was    the    standard         in     finding        an

  underlying        Eighth    Amendment       violation.                 "The    level        of       intent

  necessary    to    establish      supervisory              liability will vary with the

  underlying constitutional tort alleged." Barkes at 319. In a Fourth

  Amendment excessive use of force case,                           the underlying standard is

  objective    reasonableness,         not     deliberate                indifference.            No    court

  anywhere    (at least none that the moving Defendants are aware of)

  have     applied      an     objective           reasonableness                  standard            to    a

  supervisor's       actions.       Barkes    explicitly                 held    that      the     test     it

  devised    was     only    applicable       to       Eighth        Amendment          claims;         thus,

  Barkes    impliedly        held   that     applying          that       same     test      in    another

  context would be incorrect; yet, that is precisely what this Court

  endeavors to do.          Not a single party to this action,                           the District

  Court    included,    has any idea what the                      standard is          for finding a

  supervisor       individually      liable        in    the        context      of     an    underlying

  alleged Fourth Amendment            excessive              use    of    force.      All we       know is

  that    deliberate        indifference       is       not        the    standard.          The       moving

  Defendants maintain they should not be put to trial and prove a



                                                   7
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 8 of 15 PageID: 1958




 defense with so many unanswered questions as to the state of the

 law under which they are being sued.

          Dismissing      Farabella      in    his    individual      capacity              does   not

 foreclose         Plaintiff      from     holding       Farabella       liable              in    his

 "official" capacity by suing the entity under "Monell" because it

 is     Farabella's       alleged       deliberate       indifference         to        a     custom,

 pattern,        or practice that will expose Millville to liability just

 the      same.     Accordingly,         the     individual        capacity        supervisory

  liability       claim     against      Chief       Farabella     should     be            dismissed

 because     1)     there    is   no    legally      cognizable      individual              capacity

  supervisory liability theory for Fourth Amendment excessive use of

  force    absent    personal      involvement,         or   2)    because,        at       the    very

  least,    it was not and is not clearly established that a supervisor

  can be held individually liable under such a theory. Accordingly,

  Chief Farabella is entitled to qualified immunity.

  3.      Qualified immunity for Orndorf


          This    Court     similarly     did     not   address      Orndorf's              qualified

  immunity argument. This Court only focused on the factual question

  of whether or not Orndorf had his knee on Capps's back as alleged.

  This Court's analysis skipped over the legal question of whether

  Orndorf placing a knee on Capps's back for a few seconds while she

  was    being     handcuffed,         after    Capps    was      indisputably              resisting

  arrest, was a clearly established Fourth Amendment violation. Even

  assuming, per arguendo, Orndorf did place his knee on Capps's back,


                                                 8
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 9 of 15 PageID: 1959




 this Court did not identify a single case where such an action was

 deemed unconstitutional,           and neither has Plaintiff.

        [E]xisting precedent must have placed the statutory or
       constitutional question beyond debate. In other words,
       immunity protects all but the plainly incompetent or
       those who knowingly violate the law. [...] As this Court
       explained decades ago, the clearly established law must
       be particularized to the facts of the case. Otherwise,
        [p]laintiffs would be able to convert the rule of
       qualified immunity .    .  . into a rule of virtually
       unqualified liability simply by alleging violation of
       extremely abstract rights.

 White v.       Pauly,   137 S.   Ct.   548,   551-52   (2017)   (internal citations

 and quotation marks omitted).

       Specificity  is   especially   important   in   the Fourth
       Amendment context, where the Court has recognized that
       it is sometimes difficult for an officer to determine
       how the relevant legal doctrine, here excessive force,
       will   apply to   the  factual   situation    the  officer
       confronts. Use of excessive force is an area of the law
       in which the result depends very much on the facts of
       each case, and thus police officers are entitled to
       qualified immunity unless existing precedent squarely
       governs the specific facts at issue. . . .

       [I]t does not suffice for a court simply to state that
       an officer may not use unreasonable and excessive force,
       deny qualified immunity, and then remit the case for a
       trial on the question of reasonableness. An officer
       cannot be said to have violated a clearly established
       right unless the right's contours were sufficiently
       definite that any reasonable official in the defendant's
       shoes would have understood that he was violating it.

        [•••]

       The Court of Appeals made no effort to explain how that
       case law prohibited Officer Craig's actions in this
       case. That is a problem under our precedents:

                 "[W]e have       stressed the need to identify a
                 case where       an officer acting under similar



                                               9
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 10 of 15 PageID: 1960



                circumstances     was held  to   have   violated
                the Fourth Amendment. . . . While there does
                not have to be a case directly on point,
                existing precedent must place the lawfulness
                of the particular [action] beyond debate. . .
                Of course, there can be the rare obvious case,
                where    the   unlawfulness  of  the   officer's
                conduct is     sufficiently clear even though
                existing precedent does not address similar
                circumstances. . . . But a body of relevant
                case   law is usually necessary to clearly
                establish the answer . . .      Wesby, 583 U.S.,
                at       (internal quotation marks omitted).

  City of Escondido v.      Emmons,   139 S.     Ct.   500,   503-04    (2019)    503-04

  (internal quotations and citations omitted).

         If the claim against Orndorf is permitted to proceed just for

  placing a knee on the back of an arrestee,              who was resisting,         for

  a few seconds until the arrestee is handcuffed, then this Court is

  opening the door to every arrestee who ever had a knee placed on

  his back while being handcuffed.             That is going to be a whole lot

  of lawsuits. Without any precedent squarely addressing the alleged

  actions of Orndorf, Orndorf is entitled to qualified immunity, per

  the    repeated   instructions   from the       Supreme     Court    of   the   United

  States.


  4.     The "Monell" claims against the City of Millville


         First, it is not clear why Plaintiff brought up the collateral

  order doctrine. This is not an interlocutory appeal, it is a motion

  for reconsideration.      Defendant Millville agrees the Third Circuit

  will    not   exercise   jurisdiction    on     an   interlocutory        basis   with




                                          10
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 11 of 15 PageID: 1961




  respect Millville's motion to dismiss the "Monell" claims,                                                 unlike

  the denial of qualified immunity for Farabella and Orndorf,                                                 which

  is subject to interlocutory review.

         Next,       the point Plaintiff and this Court continue to miss is

  that there is more than one required element to proving "Monell"

  liability based on a deliberate indifference to a custom, pattern,

  or practice of excessive use of force. The pleadings must plausibly

  establish all elements,                       not just one.           "[P]laintiffs must show                  [...]

   'knowledge             of    a         prior        pattern         of         similar      incidents        and

  circumstances under which a supervisor's inaction could be                                                  found

  to have communicated a message of approval'." Hansell v.                                               City of

  Atlantic City,               152       F.    Supp.    2d 589,         609       (D.N.J.     2001)     (emphasis

  added),       aff'd,              46    Fed.     Appx.         665        (3d     Cir.      2002),    quoting,

  Montgomery v DeSimone,                       159 F.3d 120,           127    (3d Cir.        1998). While the

  pleadings may,               under a very liberal plausibility standard,                                   assert

  a plausible case of a custom,                            pattern,           or practice of excessive

  use    of    force,          in    this       case,     the    pleadings             clearly      assert     facts

  which       make    it       impossible           for    Plaintiff              to   prove     Millville       was

  deliberately indifferent to the custom,                                    pattern,         or practice.

          Assuming,             per           arguendo,      Plaintiffs'                Complaints       pled        a

  plausible          pattern             or    practice     of    excessive             use    of    force;     and,

  assuming,      per arguendo,                    Plaintiffs'          Complaints           pled a     plausible

  case    for        an    ineffective             internal        affairs             review       process;     the

  Complaints          go       on        to    clearly     allege           that       Farabella       and     other



                                                            11
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 12 of 15 PageID: 1962



  supervisors addressed Dixon's use of force.                     Plaintiffs are stuck

  with that       stubborn fact      from here on out;        so,    the only argument

  Plaintiffs       can   advance    is   that    the   actions    Farabella     took   were

  simply     not     enough.    Plaintiff        cannot    argue      that     Farabella's

  conduct,       and that of other supervisors,           in addressing Dixon's use

  of    force,    and sending Dixon to a             remedial "verbal        judo" course,

  communicated a message of approval to Dixon. No further discovery

  will change the fact that Farabella addressed Dixon's use of force

  and    related     behavior      and   addressed      Dixon's     behavior.    The   only

  argument Plaintiffs can make is that Farabella's conduct was just

  not good enough,        which,    as a matter of law,           is not sufficient to

  prove deliberate indifference.

         The means by which Farabella identified a potential use                         of

  force pattern is irrelevant. Whether Farabella identified a use of

  force issue through the internal affairs process,                     a review of use

  of force reports, or some other way,                 Farabella identified a use of

  force concern and addressed it; he did not deliberately disregard

  it.

         Defendants primarily argue that to prove his claims
         against them, Plaintiff must show that their actions
         amounted to deliberate indifference, and Plaintiff has
         only described their imperfect actions where perfection
         is not the standard. The Court does not disagree with
         Defendants   that  to   be successful   on  a  municipal
         liability and supervisory liability claim, a plaintiff
         must establish that the municipality or supervisor acted
         with deliberate indifference, and that negligence is not
         sufficient.




                                                12
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 13 of 15 PageID: 1963




  Cottman v.         Farabella,         No.     1:19-CV-14122-NLH-AMD,                    2021 U.S.         Dist.

  LEXIS       121290,        at   *17         (D.N.J.        June        28,     2021).     "[D]eliberate

  indifference          is    a   stringent           standard       of        fault,     requiring         proof

  that a municipal actor disregarded, a known or obvious consequence

  of    his    action."       Bd.    Of       County       Com'rs        of    Bryan     County,          Okl.   V.

  Brown,       520      U.S.        397,        410        (1997)         (emphasis         added).           "[A]

  municipality's              deliberately                 indifferent            failure            to      train

  is not established by                 (1)    presenting evidence of the shortcomings

  of    an    individual;         (2)     proving          that     an    otherwise        sound          training

  program occasionally was negligently administered; or (3)                                               showing,

  without more,          that better training would have enabled an officer

  to avoid the injury-causing conduct." Simmons v. Philadelphia,                                                 947

  F.2d 1042,        1060     (3d Cir. 1991)            (emphasis provided),                citing, Canton

  at 1206; Marable v. W.                 Pottsgrove Twp.,                176 F. App'x 275,                *283   (3d

  Cir.    2006) .

          Unlike        most        complaints             which         allege         "Monell"           claims,

  Plaintiffs' Complaints included facts which show Farabella did not

  disregard Dixon's behavior.                        Even if Plaintiff's Complaint pled a

  "plausible" case of a                  custom,           pattern,       or practice           of    excessive

  use of force,          the Complaint did not plead a "plausible" claim of

  deliberate         indifference             to     the    custom,        pattern,        or   practice          of

  excessive use of force.                     The Complaint acknowledged Farabella did

  not     ignore      Dixon's           use     of     force        and        only     argues,       at     best,




                                                           13
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 14 of 15 PageID: 1964



  Farabella's actions were not adequate.       Accordingly,    the "Monell"


  claim against the City of Millville should be dismissed.

        Thank you for your consideration.



                               BARKER, GELFAND, JAMES & SARVAS
                               a Professional Corporation




                               A. Michael




  Cc:   Louis Shaprio, Esquire
        Shapl@prodigy .net

        Thomas B. Reynolds, Esquire
        treynolds@reynoldshornlaw.com




                                       14
Case 1:19-cv-12002-RMB-AMD Document 89 Filed 07/12/21 Page 15 of 15 PageID: 1965




  Bcc:   David DeWeese, Esquire
         david@deweeselawfirm.com

         Kristen Kiel
         kkiel@qual-lynx .com

         Chief Jody Farabella
         j ody.farabella@pd.millvillenj.gov

         Daniel Ayars
         Daniel.ayars@pd.millvillenj.gov

         Police Officer Bryan Orndorf
         Bryan.orndorf@pd.millvilienj.gov

         Kelly Atapovich-Berardelli
         Confidential Secretary to Chief of Police
         Kelly.berardelli@pd.millvillenj.gov

         Sue Mooney
         smooney@qual-lynx.com

         Captain Ross Hoffman
         Ross.Hoffman@pd.milIvilie.gov

         Sgt. Harold Duffield, Jr.
         Harold.Duffield@pd.milIvilie.gov

         Sgt. Edward Zadroga
         Ed.Zadroga@pd.milIvilie.gov

         Lt. Kevin McLaughlin
         Kevin.McLaughlingpd.milIvilie.gov

         Sgt. Cindi Zadroga
         Cindi.Zadroga@pd.milIvilie.gov

         Sgt. John Redden, III
         John.Redden@pd.milIvilie.gov

         Lt. Carl Heger
         Carl.Heger@pd.millville.gov

         Ret. Lt. Michael Colon
         K9justice052@gmail.com

         Ret. Sgt. Lawrence Mulford
         bigblue80@comcast.net


                                       15
